t c memo united_states tax_court thomas w hunter jr petitioner v commissioner of internal revenue respondent docket no filed date james david leckrone for petitioner rebecca dance harris for respondent memorandum opinion holmes judge in date petitioner thomas hunter moved from gallatin to hendersonville tennessee he knew when he moved that the irs was auditing his tax returns in date he hired new accountants to represent him and filed a power-of-attorney form that both directed the irs to send copies of all correspondence to their office in nashville and listed his own new address in hendersonville in date respondent sent notices of deficiency for the tax years under audit to petitioner at his old address in gallatin he never received them respondent did not mail duplicates to him at his new address nor did he mail duplicates to petitioner’s accountants in nashville the case comes to us on the parties’ cross-motions to dismiss for lack of jurisdiction the question presented is whether petitioner by filing this power-of-attorney form gave respondent a clear and concise notification of his change_of address background this case turns on the timing of a few key events date petitioner files returns date petitioner files return the parties assume that this return listed petitioner’s gallatin address date the revenue_agent issues her findings on petitioner’s tax_liability in a revenue agent’s report that she sends to petitioner at his gallatin address he receives it but doesn’t respond date petitioner moves to hendersonville tennessee date petitioner signs form_2848 power_of_attorney and declaration of representative listing his hendersonville address and naming three accountants as his designated representatives for the tax years under audit the form directs respondent to send copies of all correspondence to both the first and second accountants named on the form date the irs service_center in memphis receives and processes the form_2848 date date respondent issues three notices of deficiency covering all tax years respondent sends these notices to the gallatin address all are sent by certified mail two are returned to the irs as unclaimed and there is no record of what happened to the third petitioner receives statements of account for each of the years in question from the irs sent to him at his hendersonville address date petitioner begins suggesting compromise to resolve all years in question date- date date petitioner continues settlement talks first with a revenue_agent and then with the irs appeals_office petitioner files petition in lieu of the notices of deficiency which he still hasn’t received he attaches the revenue agent’s reports from date petitioner continues to be a resident of tennessee as he was when he filed his petition when the case neared trial in nashville both parties moved to dismiss the petition for lack of jurisdiction--petitioner on the ground that respondent never sent a notice_of_deficiency to his last_known_address and respondent on the ground that petitioner filed his petition well outside our 90-day jurisdictional limit the parties have stipulated or not contested the key facts and documents discussion our jurisdiction to redetermine deficiencies exists only when the commissioner issues a notice_of_deficiency and a taxpayer files a timely petition to redetermine that deficiency rule a c 93_tc_22 90_tc_142 the internal_revenue_code says that a notice_of_deficiency shall be sufficient if mailed to the taxpayer at his last_known_address sec_6212 there is no statutory definition of last_known_address and the resulting gap has been filled with a plethora of caselaw decided by this and other courts marks v commissioner tcmemo_1989_575 affd 947_f2d_983 d c cir in 91_tc_1019 we the most important fact that the parties did not stipulate is whether petitioner ever received a notice_of_deficiency petitioner testified at the short hearing held before the case was submitted that he never had respondent objected to the proposed finding of fact citing that testimony but only by characterizing the testimony as self-serving on this crucial point we agree with petitioner--noting especially that respondent in his own motion to dismiss asserted only that he sent three notices of deficiency to petitioner--the three concededly sent to petitioner’s old address in date subsequent section references are all to the internal_revenue_code respondent has issued a regulation sec_301_6212-2 proced admin regs defining last_known_address the regulation’s effective date however is date after the events giving birth to these motions held that a taxpayer’s last_known_address is that address which appears on the taxpayer’s most recently filed return unless respondent has been given clear and concise notification of a different address we also held in abeles that once a taxpayer notifies the irs that his address has changed the commissioner must exercise reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address id pincite and we focus in deciding whether he’s exercised reasonable care on the information that would be available to the irs at the time that it issued the deficiency if it had used reasonable diligence 907_f2d_517 5th cir revg and remanding 92_tc_949 so the specific question to be answered is whether petitioner by listing his new address on his power-of-attorney form gave respondent clear and concise notification of his new address two courts have already answered the question in rizzo v davis aftr 2d ustc par w d pa the most circuits consider the last_known_address issue to be a purely factual question eg 653_f2d_1185 7th cir or a mixed question which is essentially factual 857_f2d_676 9th cir affg 88_tc_1042 cf 15_f3d_970 10th cir affg tcmemo_1992_328 in a case involving the extraordinary circumstances of taxpayers whose address had changed twice even though they have never moved the second circuit reviewed de novo the legal conclusion as to the commissioner’s satisfaction of the reasonable diligence requirement 136_f3d_925 2d cir revg tcmemo_1997_104 the sixth circuit has not decided what standard of review applies court found--at the government’s insistence--that the taxpayer’s form_2848 established a last_known_address different from the one appearing on the taxpayer’s most recently filed return and in 611_f2d_1015 5th cir revg and remanding tcmemo_1977_382 the fifth circuit similarly held that a form_2848 is sufficient to change a last_known_address even if the irs later loses the form we ourselves have repeatedly held that a power-of-attorney form directing the irs to send all original documents to a representative is an adequate notification of a change_of address maranto v commissioner tcmemo_1999_266 elgart v commissioner tcmemo_1996_379 honts v commissioner tcmemo_1995_532 this case would seem only a bit different--here petitioner directed that copies be sent to his accountants and it is he rather than respondent who is claiming that a form_2848 effectively makes a change_of address petitioner suggests neither of these distinctions makes a difference in his view for a filing to change a last_known_address it must only be clear and concise a notification and show a different address from the last one sent to the irs he then insists that his date power-of-attorney form meets all three requirements it was clear and concise because the form_2848 was the irs’s own form it was a notification because it was sent to the appropriate irs service_center as the irs required see revproc_90_18 sec_4 1990_1_cb_491 and it definitely showed a different address respondent chose not to file a reply brief and so missed his chance to grapple with rizzo and johnson instead he argues that petitioner’s proposed test leaves out a critical fourth element an express statement of intent by a taxpayer that his address of record be changed to his new address see revproc_90_18 sec_5 c b pincite this failure which respondent strongly suggests could easily have been cured by using form 8852--the irs’s official change-of-address form--in his view vitiates petitioner’s attempt to use a form_2848 to effect a change_of address respondent finds this fourth element not in any case involving powers of attorney but in other cases stating seemingly broad principles of last_known_address law he begins with 62_tc_367 a case where we noted that administrative realitie sec_5 respondent suggests that petitioner could have given the form to the revenue_agent working on the audit this is true but hardly decisive--respondent’s own procedure allows a taxpayer to mail the form to the service_center that received his last return note that we have held that revenue procedures generally and revproc_90_18 supra in particular do not bind this court westphal v commissioner tcmemo_1992_599 demand that the burden fall upon the taxpayer to keep the commissioner informed as to his proper address id pincite citations omitted alta sierra vista spoke of respondent’s entitlement to treat the address on a taxpayer’s most recent tax_return as his last_known_address respondent insists that this entitlement creates a presumption which simply listing a new address on a power-of-attorney form does not rebut respondent then cites cases in which various documents other than power-of-attorney forms were found insufficient to rebut this presumption his leading case is 763_f2d_89 2d cir tadros featured a taxpayer who lived in new york when he filed his tax_return but who moved to new jersey in date in date the commissioner sent a notice_of_deficiency to his old new york address but the postal service returned it as undeliverable tadros argued that he had told the commissioner of his move to new jersey in a letter he had written to the irs in date on stationery printed with his new jersey address his letter asked for copies of correspondence and said that he needed the copies to replace originals that he had ‘lost or misplaced in the process of moving ’ id pincite the second circuit held that the letter was a mere routine inquiry not amounting to an official change_of address tadros’s letter indicated neither that tadros had permanently moved nor whether the jersey city address on the letterhead was his new place of residence nor did it mention the old address or indicate that it was no longer to be used the steps taken by the irs when the march notice was returned as undeliverable show that it exercised reasonable care to ascertain tadros’s new address id emphasis added the letter tadros had sent the irs was not an irs form and not in a format drafted by the irs itself respondent would nevertheless have us find that petitioner’s power_of_attorney is like tadros’s stationery--it too made no mention of his old address and did not expressly indicate that the old address was no longer to be used we do not however read tadros as listing requirements needed to make an effective change_of address in all cases instead we read it as suggesting ways in which the letter in that case could have sufficed--for example by identifying the old address and noting that it had been replaced by the new one respondent next points to 83_tc_626 which does at least feature an irs-designed form--form the form the irs customarily uses to extend the statute_of_limitations the irs had itself incorrectly filled out the taxpayer-address portion of the form with the pyos’ old address before sending it to their accountant the pyos did not catch the mistake before returning the form to the irs a year later the irs sent a notice_of_deficiency to the old address despite having traded letters with the pyos at their new address in the meantime when the notice was returned as undeliverable the irs relied on the erroneously completed form_872 as evidence that the pyos’ old address was their last_known_address the court rejected this argument holding that an inadvertent failure by a taxpayer to correct an irs mistake on a form would be insufficient to establish a last_known_address especially when so much time had passed since the pyos sent back the form_872 and the irs had begun writing to them at their new address pyo does not support the proposition that a form filed for a purpose other than changing an address will not create a new last_known_address rather it teaches that taxpayers will not be penalized for inadvertently failing to correct irs mistakes petitioner’s form_2848 in contrast calls upon taxpayers to fill it out themselves and include their address i t seems anomalous to permit respondent to prescribe the medicine and then punish the patient for taking it johnson f 2d pincite and our caselaw--beginning at least with honts--holds that a power-of-attorney form works as a change_of address respondent tries to limit those cases’ force by arguing that the form_2848 is sufficient notice of an address change only when it directs originals of all notices and communications be sent to the taxpayer’s representative instead of the taxpayer he argues that petitioner’s case is different his form directed only copies go to his representatives and merely informed respondent of his address without saying that he wished the new address to supplant the old but we reject the assertion that a valid change-of-address notification must use language equivalent to please note that this is a change_of address as petitioner points out no such glaring notification exists on a tax_return or on the power-of- attorney forms given effect in rizzo and johnson we also think that respondent’s position overlooks a more general theme in the case law namely that the irs is chargeable with knowing the information that it has readily available when it sends notices to taxpayers as courts have repeatedly observed the steady advance of technology continues to lighten the irs’s burden in searching its own records for current address information 110_tc_321 petitioner is thus right in noting that address information on the form_2848 is not mere surplusage the irs asks for that information and solicits taxpayer’s directions on what address should be used for original and duplicate notices this strongly implies that respondent will actually incorporate the information on the form into its databases and use the information when sending notices to a taxpayer’s last_known_address respondent’s position is essentially that it is up to taxpayers to flag change-of-address information in a way so obvious as to be immune from occasional bureaucratic irregularities but the minimal burden to the irs must be balanced against the potentially serious consequences for taxpayers who rely on the irs to process in a businesslike way the information that it receives the tadros decision itself recognized that the irs has an obligation to exercise reasonable care in determining an address tadros f 2d pincite and as we announced in abeles the irs’ computer system was available to respondent’s agent responsible for mailing the notice_of_deficiency and the system would have reflected the correct address had such agent caused a computer search of petitioner’s tin abeles pincite in short the irs should not ignore that which it obviously knows united_states v bell bankr s d fla respondent’s failure to act on what he knew continued even after the notices were returned as unclaimed respondent’s own manual suggests that he should have kept trying to find the right the record in this case contains scant information on the procedures and database capabilities of respondent we are guided however by the stipulation of the parties that the form_2848 was processed on date and by revproc_90_18 which indicates that the irs require sec_45 days to process address information the 45-day period even counting from the time the form_2848 was filed would have ended well before date-- the date that the irs sent out the notices of deficiency address audit internal_revenue_manual cch sec_4243 b as in effect date if mail undeliverable irs should check all possible sources in the case files instead the stipulated facts show no effort to redeliver the notices even after respondent began using petitioner’s hendersonville address in correspondence and while he continued to meet with petitioner’s accountants in settlement talks for several years the caselaw calls this evidence of lack of reasonable care and due diligence see pyo t c pincite corresponding with taxpayers at new address suggests knowledge of new address honts tcmemo_1995_532 commissioner should verify address if in regular contact with taxpayer’s representative and we ourselves have stressed that the commissioner can protect himself from last-known-address problems by sending copies to each possible address elgart v commissioner tcmemo_1996_379 karosen v commissioner tcmemo_1983_540 no such steps are on record here even though petitioner had asked on his form_2848 for copies of all correspondence to go to two of his accountants respondent points out that there is no record of the third notice’s being returned because we find that respondent failed to issue any of these notices to petitioner’s last_known_address the ambiguity surrounding the ultimate fate of this one notice is irrelevant respondent also argues that the house number on the form_2848 was incorrectly listed as rather than this would only be relevant if respondent had used it to address the notices of deficiency at issue nothing compels the commissioner to ask taxpayers to list their address on a form_2848 by doing so and by using that requested information to identify taxpayers within irs records respondent bears the burden of conforming his actions to the knowledge at his disposal see alta sierra vista t c pincite this is important not only because of the statutory requirements of sec_6213 but also because as petitioner points out taxpayers are put in the position of quite reasonably assuming that the address information they provide to the irs will be noted and acted upon we agree with petitioner that listing his hendersonville address on the form_2848 provided respondent with clear and concise notification of his change_of address his hendersonville address thus became his last_known_address under sec_6213 we shall therefore grant his motion to dismiss this case for lack of jurisdiction and deny respondent’s to reflect the foregoing an order will be entered granting petitioner’s and denying respondent’s motion to dismiss for lack of jurisdiction
